Citation Nr: 1307550	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected nerve root irritation of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active service from June 1970 to June 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board for further development in August 2010 and October 2012.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; they were also reviewed by the RO in the January 2013 Supplemental Statement of the Case (SSOC). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted prior to the adjudication of the Veteran's claim of service connection for a cervical spine disability, to include as secondary to service-connected nerve root irritation of the thoracic spine.

Pursuant to the August 2010 remand, the Veteran was afforded a VA examination in September 2010.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the C5-6 with decreased range of motion.  Additionally, the examiner stated that there was no medical correlation between the Veteran's thoracic service-connected nerve root irritation and his cervical degenerative disease of the neck.  Further, he stated that the nerve root irritation of the thoracic spine did not cause degenerative disease of the cervical spine.  Moreover, he stated that there was no increase aggravation either because of his service-connected condition.  Additionally, the examiner concluded that it was not likely that the Veteran's present cervical spine disorder was caused by his military service, or aggravated or secondary to his service-connected nerve root irritation of the thoracic spine.

In October 2012 the Board found that the September 2010 examiner failed to give a clear rationale as to why the Veteran's neck disability was not aggravated by his thoracic spine disability when rendering an opinion.  The Board also found that the examiner failed to discuss the service treatment record and discharge report of medical history that noted neck pain and C5-6 nerve irritation, when making his determination regarding the Veteran's claim of service connection for a cervical spine disability.  The Board also noted that after the Veteran was afforded the September 2010 VA examination, a November 2010 MRI report noted additional cervical spine diagnoses, to include two bulging disks and bone spurs of the vertebrae, which were not discussed when the September 2010 nexus opinion was rendered.  Thus, the Board remanded in order for the Veteran's claims file to be sent to the September 2010 VA examiner for an addendum opinion.  

In November 2012 a VA addendum opinion was issued by the September 2010 VA examiner.  The November 2012 VA addendum opinion reads as follows:

1. The c-file and records[], cprs reviewed. 
2. As previously mentioned in C&P exam, opinion:  
there is no medical relationship to patient's cervical spine and nerve root irritation of his thoracic spine.  There is no 2ndary relationship[.] There is no increase in severity of the [V]eteran[']s thoracic disability. [] It is at least as likely as not that his current cervical condition was caused by, or aggravated by his service connected thoracic spine disability.  
3. Review of NOV, 2010 report Exam Date/Time, see below. 
4. The pt in May [o]f 1985 in service had neck pain Diagnosed as cervical strain, no further rx until 2002-3 prvt sector.
5. It is less likely as not that any current cervical spine disability had its onset during active service, or related to any in service disease, event or injury.  Rationale no treatment in service, retirement physical 16, May 1994 spine marked normal. 

Report of November 2012 VA Addendum Opinion

The Board finds that the November 2012 VA addendum opinion is yet again insufficient.  First, the VA examiner contradicts himself in the second point by at first stating "there is no medical relationship to patient's cervical spine and nerve root irritation of his thoracic spine.  There is no 2ndary relationship[.]"  and then by stating "It is at least as likely as not that his current cervical condition was caused by, or aggravated by his service connected thoracic spine disability."  Second, the VA examiner was directed in rendering his opinion to acknowledge and discuss the medical evidence of record, to include the Veteran's service treatment records - the May 1985 service treatment record that noted neck pain and the May 1994 report of medical history that noted a May 1985 diagnosis of C5-6 nerve irritation; private treatment records that note treatment for neck pain as early as 1998; VA treatment records; the September 2010 massage therapist statement; the Veteran's lay statements; and any other relevant information.  Furthermore, the examiner was also directed to discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.  However, as noted above there was no discussion of any of those documents.  

Thus, the Board finds that once again the Veteran's claims file must be sent to the September 2010 and November 2012 VA examiner for clarification of his opinions.  If the VA examiner states that he cannot render a clarification opinion or is no longer available then the RO must schedule the Veteran's for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA and private treatment records.

2.  The claims file and a copy of this remand should be returned to the VA examiner who conducted the September 24, 2010, VA examination and November 2012 VA addendum opinion for another addendum to his examination reports.  If, and only if, this VA clinician is unavailable, or otherwise incapable of completing the opinion, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  A new examiner must answer the questions posed in the Board's remand of August 2010.

The VA examiner should also be given a copy of the October 2012 Remand and THIS Remand.  The VA examiner should clarify his November 2012 addendum opinion and should answer all of the following questions:

A) In an addendum, the reviewer should identify ALL cervical spine disabilities currently experienced by the Veteran, please review the November 2010 MRI report. 
 
B) Whether it is at least as likely as not (50 percent or greater probability) that any current cervical spine disability had its onset during active service or is related to any in-service disease, event, or injury? 

C) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected thoracic spine disability? 

D)  Was there was any increase in severity of the Veteran's cervical spine disability that was proximately due to or the result of the Veteran's thoracic spine disability, and not due to the natural progress of Veteran's cervical spine disability.

In rendering these opinions, the examiner should acknowledge and discuss the medical evidence of record, to include:

* The Veteran's service treatment records
o The May 1985 service treatment record that noted neck pain 
o The May 1994 report of medical history that noted a May 1985 diagnosis of C5-6 nerve irritation
*  Private treatment records that note treatment for neck pain as early as 1998
* VA treatment records
*  The September 2010 massage therapist statement
* The Veteran's lay statements; and any other relevant information. 

Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268   (1998).

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC readjudicate the Veteran's claim. If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


